EXHIBIT10.11 DISTRIBUTION AGREEMENT This Agreement made this day, March 1, 2010 By and Between THE BRAINY BABY COMPANY, LLC 460 Brogdon Road, Suite 400 Suwanee, GA 30024 Hereinafter referred to as BBC And BayView Entertainment, LLC 107 Pink Street, Hackensack, NJ 07601 Hereinafter referred to as the BVE Whereas the parties named hereinbefore desire to enter into an Agreement for the distribution of audio and audiovisual recordings, in all formats known or yet to be developed, under the terms and conditions hereinafter_contained, with special consideration given to Section 3, Rights of Distribution: This Agreement supersedes all previous Agreements and that in consideration of the mutual covenants and Agreements hereinafter set forth, BVE and BBC (the "Parties") hereto agree with the other as follows: 1.ITEMS: The Items, which are the subject of this Agreement, means those listed in "EXHIBIT A". 2.TERRITORY: The territory for this Agreement will be the USA and when possible amended for additional territory. (BBC has a distributor in Canada and a Licensee in Mexico). 1 3.RIGHTS OF DISTRIBUTION: Product: Under the terms of this agreement, BVE is permitted to sell DVD and audio CD product only. Close out merchandise and special discounts, MDF or other such form of discounting product must be approved in advance, in writing. Channels: BVE is permitted to sell to all retail channels in the DVD merchandising section with the exception of Specialty Markets listed below and those accounts listed in Exhibit B. BVE may sell outside the authorized channels and markets, but must obtain written permission from BBC prior to any sales activity. BVE may also sell non-DVD products into any and all channels, but must first obtain written permission from BBC. Markets: Mass Market and Mid-Tier Under the terms of this agreement BVE is permitted to sell Brainy Baby, and all items listed in Exhibit A into Mass Market and Mid-Tier Markets with the exception of those accounts listed on Exhibit B. All DVD products shall be region coded to the Territory. Specialty Markets: Specialty Markets are excluded from this Agreement, including Direct-To-Consumer and Digital Downloads, Direct Response, Close outs and Premium incentive sales. BVE ACCOUNTS CLARIFICATION: Beyond the above rights, the following specific accounts BVE will be exclusively permitted to sell all BBC items: Toys R Us, Babies R Us, Buy Buy Baby, Ki-Sales, FAO Schwarz, etoys.com, Sears, Kmart, Rite Aid, Walgreens, CVS, Amazon.com, Costco, Supermarkets and Drug trade. This includes all distributors and rep groups the above accounts may use and or their affiliate companies. 4.BRAINY BABY IN-HOUSE SALES: BBC shall maintain the rights to sell through their in-house sales department any DVD product when a POP display or other such merchandiser or sell-in requires DVD to be part of the total assortment and only when DVDs are to be included with other Non-DVD product to any viable account in any market. Any closeout and or low price discount sales BBC may offer to retailers and accounts shall also be offered to BVE. Any product BBC sells for any reason below 50% off Suggested Retail prices (SRP) shall have the barcodes marked as unreturnable as common with industry practices or the barcodes must be different than what BBE is selling BVE in order for BVE not to receive returns that BVE did not sell. 5.SELLABLE ITEMS: All items listed on "EXHIBIT A". Both BVE and BBC, based on market timing and overstock in the market from BBC's previous distributor, shall mutually agree when the best time to formally release the Brainy Baby DVD items listed below in order to hamper returns, lack of sales, price point concerns, etc.: 2 Right Brain Left Brain Peek-a-Boo Laugh & Learn Shapes & Colors Animals ABC's 123's Art Music French Spanish English 4 & 6 Pack Sets Power Pack Set 1 (Music, 123's, Sh./Colors, Spanish) Power Pack Set 2 (Art, ABC's, Animals, French) Infant Learning Pk (Lt. Brain, Rt. Brain, Peek, Laugh) Pre-School Learn. Pack (ABC, 123, Art, Music, Animals, Sh./Colors.) Other Single Titles Golf Talking Hands Jingle Bell 6.DURATION: The term of this Agreement and of the rights, licenses and privileges granted to the BVE hereunder shall commence on the date of release of the items and continue for a period of two (2) years. 7.RENEWAL: This Agreement shall automatically be extended for consecutive periods of one (1) year each renewal beginning immediately upon the expiration of the prior term, unless either Party notifies the other Party in writing of their decision to terminate with sixty (60) days notice. 8.ORDERS, SHIPMENTS & RETURNS: All shipments from BBC to the BVE shall be shipped freight paid at BBC's expense. BBC shall invoice all commercial products ordered by the BVE as of the date of shipment from the BBC warehouse. Shipments shall only include items specified on the BVE's standard purchase order and the quantity of each item included in the shipment shall not exceed the amount indicated. 3 BBC will ship any and all commercial products to BVE with all necessary bar coding/ ISBN coding in such a manner as is consistent with industry practice. BVE reserves the right to refuse any and all products with that do not meet the required standards. All DVDs and CDs shall be replicated from a DVD/CD replication company using a glass master, NO DVDRs or CDRs. BBC may, at its option, choose to ship a limited amount of Items to BVE on a consignment basis. BBC and BVE will agree upon the desired amount. BVE shall charge no fees associated with the storage of these consigned units. BBC will ship all purchase orders to BVE in a timely manner. All products previously sold by BBC and/or BBC's prior distributor's and/or BVE shall be deemed 100% returnable for either a credit to BVE's account or full cash refund, at BVE's discretion, at the original costs incurred by BVE at the time of purchase or if product was sold by prior distributor, at the cost BVE incurs by accepting the account return. BVE shall contact and receive in writing an official BBC Return Authorization Number (RA) which shall not be unreasonably withheld, prior to returning product to BBC. BVE will make every attempt possible to NOT accept or have to accept account returns on BBC product and will discuss any large returns with BBE prior to accepting. BVE and BBC understands major accounts sometimes leverage their buying power in order to return products to vendors when a new vendor takes on a line they were previously selling. BVE shall be notified with at least 3 months notice of any catalogue deletions or SRP price adjustments where BBC will offer price protections. 9.WAREHOUSING AND DISTRIBUTION BVE shall be responsible for its Inventory of BBC product, while in BVE's possession. BBC will ship all inventory and product to BVE warehouse. BBC will not drop ship, unless advance arrangements have been made and terms agreed upon. 10.PRICES, STATEMENTS, & PAYMENTS The price BVE will pay for items, hereinafter referred to as "Unit Price", for the Products during the term shall be 65% off Suggested Retail Prices (SRP). Such prices are inclusive of all royalties and applicable taxes. Prices for items which are not included in Exhibit A will be mutually determined by BVE and BBC and added to Exhibit A via addendum. The prices at which BVE will sell the Products shall be at BVE's discretion as long as the price does not fall below the Wholesale price established in Exhibit A, plus 15%. "Wholesale" is defined as the price BBC sells Item to BVE. o BVE may occasionally wish to offer special volume discounts and dating for special promotions, etc. BVE will submit request to BBC in writing where consideration will be timely and approval not unreasonably withheld. BVE understands and agrees that Brainy Baby is a premium brand and minimum pricing is paramount in protecting the integrity of the brand. BBC shall be solely responsible for setting the suggested retail prices (SRP) on the above-mentioned products during the length of the term. All payments to BBC from BVE shall be on a 60 day basis from date of shipment to BVE. • Should the street price, for Brainy Baby DVD products consistently fall below $9.99 (not to include special limited time promotions by individual retailers, BBC reserves the right to discuss a strategy to re-establish Brainy Baby as a premium priced product. 4 11.DEALS TO CUSTOMERS BVE shall be free to set the terms and conditions of its resale of BBC products to BVE's accounts. BBC shall not be responsible for any costs or lost margins incurred in such deals. 12.ROYALTIES AND TAXES BBC hereby assumes the sole responsibility for the payment of all royalties to all parties concerned with the production and that the appropriate mechanical licenses have been obtained from the rightful claimants. 13.REPRESENTATIONS AND WARRANTIES Both BBC and BVE warrants, represents and agree that: Both BBC and BVE will indemnify and hold harmless the other Party's associates, successors, and assigns, from any and all claims, demands, suits, losses, costs, expenses (including reasonable counsel fees), damages or recoveries (including all amounts paid in settlement) which may be obtained against, imposed upon or suffered by the Party, its associates, successors, or assigns, by reason of the breach or alleged breach by either Party's representations, warranties or covenants herein contained. A.BBC has full right, power legal capacity and authority to enter into this Agreement, to carry out the terms hereof and to grant to BVE the rights, licenses and privileges herein granted to it. BBC owns all Intellectual Property including copyrights and other rights in and to the "Items". B.BBC has no other Agreement for video or other distribution or with any other person or entity with respect to the Items which may conflict or interfere or be inconsistent with any of the provisions of this Agreement or the enjoyment by BVE of any rights granted to it hereunder. C.There are no claims, actions, suits, proceedings or investigations pending or threatened against or affecting the Items, at law or in equity, or before any federal, state, county, municipal or governmental instrumentality or authority, domestic or foreign, and no arbitration proceedings are pending or threatened against or affecting the Items and there is no legal or equitable basis on which the exercise by BVE of the rights granted hereunder or the exercise of similar rights by BBC or others with respect to the Items may be enjoined or otherwise impeded. BBC will add BVE to all current and future insurance policies regarding the Items/s and the company or LLC representing the Items/s. D.BBC owns, controls and has cleared completely all literary, art, video, dramatic, dance and musical material and synchronization rights contained in the Items and BBC has obtained all necessary licenses and permissions required for manufacture, distribution, sale, marketing, advertising and exploitation of the Items throughout the territory and grants these rights to BVE. E.Neither the Items nor the title thereof, as submitted by BBC, nor anything contained in the Items, including, but not limited to, any music and sound synchronized therewith or the distribution of the Items in the licensed area, nor the exercise by BVE of any of the rights granted it hereunder, does or will violate or infringe upon the trademark, name, copyright, literary, dramatic, musical, artistic, personal, civil or Items right or rights of privacy or any other right of any person or entity. F.BBC's warranties, representations and Agreements herein are true and complete as of the date of this Agreement shall remain so throughout the term of this Agreement and survive the expiration of the term of this Agreement. 5 BVE represents and warrants to BBC that A) It is a legal LLC B) It shall make payments to BBC as provided herein; C) It shall use reasonable efforts, based on prudent business judgment to distribute the Product in accordance with its Distribution rights granted herein; D) It shall meet all obligations herein 14.FORCE MAJEURE Neither Party hereto shall be liable to the other for any loss, damage or default occasioned by strikes, civil disorder, governmental, federal or other authority, acts of God or any other force majeure. 15.PROMOTION & MARKETING To the extent reasonably possible, BBC shall make BVE aware of promotional activities BBC plans for new product releases(s) well in advance of such activities, i.e., one to two months, All marketing and promotion for products and brand is exclusively owned and managed by the BBC. BVE will forward all opportunities as typical. BBC agrees to the use of select sound bites and/or video footage to be used at the BVE's discretion for promotional purposes. Any advertising or promotion by BVE or retailer that requires payment or co-op by BBC must be pre-approved in writing. 16.TERMINATION OF AGREEMENT BVE reserves the right to terminate the present Agreement if it makes full and complete payment to BBC of all amounts. BVE or BBC may terminate the Agreement in the event either Party shall make or attempt to make any assignment for the benefit of creditors or any proceeding under any bankruptcy or insolvency law that is taken by or against the other Party. If after one (1) year from the execution of the agreement BBC determines the markets and channels specified in paragraph 3 above is being underserved, BBC reserves the right to notify BVE in writing of its wishes to reclaim the same for self distribution. Should termination occur, BVE shall be allowed a six (6) month sell off period for all items and the right to return all unsold items for credit or payment from BBC based on BVE's account balance with BBC. 17.ONLY AGREEMENT The present Agreement constitutes the sole and only Agreement between the parties hereto, as defined herein before. However certain special price documents that already exist between BVE and BBC shall remain in effect including Walgreens, Buy Buy Baby, Toys R Us, etc. 18.GENERAL PROVISIONS This Agreement shall be binding on and shall inure to the benefits of the Parties hereto and their respective successors. 6 19.GOVERNING LAW Should there arise any differences or disputes between BVE and BBC which cannot be settled amicably within thirty (30) days after the aggrieved party sends notice to the other party, this Agreement and the interpretation thereof shall be subject to prompt binding arbitration in the Jurisdiction of the Defending Party before a Commercial Panel of three (3) arbitrators in accordance with and pursuant to the then existing Commercial Arbitration Rules of the American Arbitration Association. Each party shall elect an arbitrator from a panel furnished by the appointing authority. The two parties, in turn, shall choose a third presiding arbitrator who need not be from the panel. If the parties are unable to agree upon the presiding arbitrator, the appointing authority shall have the power to make the appointment from other members of the panel. This Agreement shall be governed by the laws of the State of the Defending Party without regard to its conflict of laws or principles. The arbitrators shall, therefore, interpret the Agreement with the substantive laws of the Defending Party's State. The arbitrators in their discretion, may award specific performance or injunctive relief (but not punitive damages) and reasonable attorney's fees and expenses. However, in any arbitration proceeding, the arbitrators may not change, modify or alter any express condition, term or provision hereof, and to that extent the scope of their authority is expressly limited. The arbitration award shall be final and binding upon the Parties and judgment may be entered thereon in any court having jurisdiction. The service of any notice, process, motion or other document in connection with an arbitration or for the enforcement of any arbitration award may be made in the same manner that communications may be given under the Notice Section hereof. 20.NOTICES All notices hereunder must be in writing and must be personally delivered or be sent registered or certified mail, postage prepaid. The address for all notices to be sent to the BVE is: BayView Entertainment LLC, 107 Pink Street, Hackensack, New Jersey, 07601. The address for all notices to be sent to BBC is: The Brainy Baby Company, LLC 460 Brogdon Road, Suite 400, Suwanee, GA 30024 21.RELATIONSHIP OF PARTIES This AGREEMENT shall not be deemed to create any partnership, joint venture, agency fiduciary or employment relationship between the parties and neither party shall hold itself as the agent or partner of the other. 22. MICELLANEOUS Entire Agreement: This AGREEMENT constitutes and contains the entire Agreement between the parties with respect to the subject matter hereof and supersedes any prior or contemporaneous Agreements, oral or written. This AGREEMENT may not be changed, modified, amended or supplemented, except in a written document signed by both parties. No Waiver: No waiver of any default or breach of this AGREEMENT by either party shall be deemed a continuing waiver or a waiver of any other breach or default, no matter how similar. Captions: Captions and paragraph headings used in this AGREEMENT are for Convenience only and shall have no legal effect whatsoever. Facsimile signatures shall be deemed originals for all purposes. 7 Agreed to and Accepted by: The Brainy Baby Company, LLC /s/ Dennis Fedoruk By: Dennis Fedoruk Date: 3/2/2010 Title: President and CEO Agreed to and Accepted by: BayView Entertainment, LLC /s/Sam Napolitano By:Sam Napolitano Date: 3/6/2010 Title: Vice President Sales 8 EXHIBIT A The "Items" Discount BayView Wholesale Item # BayView Price List - Product Description SRP Multiplier Price UPC Infant Learning DVDs (English) Right Brain $ % $ 8 21 Left Brain $ % $ 8 21 Peek-a-Boo $ % $ 8 21 Laugh & Learn $ % $ 8 21 Infant Learning DVDs (Spanish Version) Right Brain: "Hemisferio Derecho" $ % $ TBD Left Brain: "Hemisferio Izquierdo" $ % $ TBD Peek-a-Boo: "Donde estas to?" $ % $ TBD Laugh & Learn: "Rie y Aprende" $ % $ TBD Academic Learning DVDs (English) Shapes & Colors $ % $ 8 21 Animals $ % $ 8 21 ABC's $ % $ 8 21 123's $ % $ 8 21 Art $ % $ 8 21 Music $ % $ 8 21 Academic Learning DVDs (Spanish Version) Shapes & Colors: "Colores y Formas" $ % $ TBD Animals: "Animales" $ % $ TBD ABC's: "ABC" $ % $ TBD 123's: "123" $ % $ TBD Art: "Arte" $ % $ TBD Music: "Musica" $ % $ TBD English: "Como se dice?" $ % $ TBD Language DVDs French $ % $ 8 21 Spanish $ % $ 8 21 English $ % $ 8 21 4 & 6 Pack Sets Power Pack Set 1 (Music, 123's, Sh./Colors, Spanish) $ % $ 8 21 Power Pack Set 2 (Art, ABC's, Animals, French) $ % $ 8 21 Infant Learning Pk (Lt. Brain, Rt. Brain, Peek, Laugh) $ % $ 8 21 Pre-School Learn. Pack (ABC, 123, Art, Music,Animals, Sh./Colors.) $ % $ 8 21 9 Other Single Titles Golf $ % $ 8 21 Talking Hands $ % $ 6 18 Jingle Bell $ % $ 8 21 Bilingual Baby DVD Language Series French $ % $ 6 18 Spanish $ % $ 6 18 German $ % $ 6 18 Italian $ % $ 6 18 Japanese $ % $ 6 18 Russian $ % $ 6 18 English $ % $ 6 18 Portuguese $ % $ 6 18 Dutch $ % $ 6 18 Swedish $ % $ 6 18 Greek $ % $ 6 18 Hebrew $ % $ 6 18 Baby IQ DVDs First Words- DVD $ % $ 8 21 Colors - DVD $ % $ 8 21 Counting - DVD $ % $ 8 21 The World Around Us - DVD $ % $ 8 21 Animals $ % $ 8 21 Baby IQ DVD 4 Pack $ % $ 8 21 Baby IQ DVDs (Spanish Version) First Words: "Aprendiendo A Hablar"- DVD $ % $ TBD Colors: "Aprendiendo Los Colores"- DVD $ % $ TBD Counting: "Aprendiendo A Contar 1,2,3"- DVD $ % $ TBD The World Around Us: "Conociendo Lo Clue Me Rodea"- DVD $ % $ TBD Baby IQ - Music CD's (English) First Words- CD $ % $ 8 21 Colors - CD $ % $ 8 21 Counting - CD $ % $ 8 21 The World Around Us -CD $ % $ 8 21 Baby IQ - Music CD's (Spanish Version) First Words: "Aprendiendo A Hablar"- CD $ % $ TBD Colors: "Aprendiendo Los Colores"- CD $ % $ TBD Counting: "Aprendiendo A Contar 1,2,3"- CD $ % $ TBD The World Around Us: "Conociendo Lo Que Me 10 Rodea"- CD $ % $ TBD Baby's First Impressions - DVD's (English) Shapes $ % $ 6 18 Colors $ % $ 6 18 Letters $ % $ 6 18 Numbers $ % $ 6 18 Seasons $ % $ 6 18 Opposites $ % $ 6 18 Sounds $ % $ 6 18 Head-to-Toe $ % $ 6 18 Animals $ % $ 6 18 Food Fun $ % $ 6 18 Baby's First Impressions - DVD's (Spanish Ver) Shapes: "Figuras" $ % $ TBD Animals: "Animates" $ % $ TBD Sounds: "Sonidos" $ % $ TBD Colors: "Colores" $ % $ TBD Letters: "Letras" $ % $ TBD Numbers: "Numeros" $ % $ TBD Opposites: "Opuestos" $ % $ TBD Seasons: "Estaciones" $ % $ TBD Music CDs (English) Sing-Along Songs $ % $ 8 21 Classical $ % $ 8 21 Cheerful Baby $ % $ 8 21 Peaceful Baby $ % $ 8 21 Playful Baby $ % $ 8 21 Sleepy Baby $ % $ 8 21 Music CDs (Spanish Version) Sing-Along Songs: "Cantar es divertido" $ % $ 8 21 Classical: "Grandes Clasicos para Pequenos" $ % $ 8 21 Cheerful Baby: "Para Alegrar" $ % $ 8 21 Peaceful Baby: "Para Relajar" $ % $ 8 21 Playful Baby: "Para Lugar" $ % $ 8 21 Sleepy Baby: "Para Dormir" $ % $ 8 21 11 EXHIBIT B Schedule of House Accounts and Rep Group Exclusions ABC Distributing Acacia Catalog (Only Toys Excluded) Acorn Media Group (Only Toys Excluded) All Direct to Consumer Channels All Preschool and Day Care Centers All Specialty stores Alpha Omega Group Angel Sales Avon Baby Crazy Big Kids Bridgestone Multimedia Group CBA market Cabi Chelsea & Scott CNI Consumervision Destination Rewards (Marketing) EMI Fingerhut Hearthsong HSN Imagine the Challenge Ingles J&S Consulting Kazoo & Company Lakeshore Learning Leaps & Bounds Learning Express Made in the shade MindWare New Parent Productions One Step Ahead QVC Ready For Kindergarten (Only Games and Toys are Excluded) Right Start School Box Sensational Beginnings Seventh Avenue Starwood Hotel Vacation Ownership (Marketing) Synapse Group Toys to Grow on Yes Solutions 12 Rep Groups Allan Vale Enterprises Evergreen Lorraine Boozeman Associates One Coast Shellco 13
